Citation Nr: 1442556	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to April 1975 in the U.S. Army and additional unverified service in the U.S. Army Reserves from April 1975 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims of service connection for a left ankle disability and for a left knee disability.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in April 2010 and requested a Travel Board hearing which was held at the RO in September 2011 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

In January 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The record evidence shows that the Veteran does not experience any left ankle disability which could be attributed to active service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service nor may arthritis of the left ankle be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(26), 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in November 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the November 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a left ankle disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the November 2007 VCAA notice was issued prior to the currently appealed rating decision issued in December 2008; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has contended that, during active service, he was treated for his left ankle disability at Blanchfield Army Community Hospital and at Troop Medical Clinics at Fort Leonard Wood and at Fort McCoy.  The RO contacted each of these facilities and requested that they provide copies of the Veteran's treatment records.  Each of these facilities responded to the RO in June 2008 that they had no records for the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as including entitlement to service connection for a left ankle disability.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In November 2007, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  There is no record of a response from the Veteran's U.S. Army Reserves (USAR) unit to a request dated in March 2008 from VA for the Veteran's complete USAR service treatment records and service personnel records.  Certain of the Veteran's service treatment records and service personnel records have been associated with his claims file during the pendency of this appeal.  The RO formally concluded in July 2008 that the Veteran's complete service treatment records and service personnel records, including from his USAR service, were not available for review and it was reasonably certain that they did not exist and further attempts to obtain them would be futile.  The Board agrees.

There is no competent evidence, other than the Veteran's statements, which indicates that a left ankle disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a left ankle disability during active service.  He specifically contends that he injured his left ankle during service and experienced continuous left ankle disability since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, a left ankle disability otherwise is not considered a chronic disability.  Thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim except as it includes a claim of service connection for left ankle arthritis. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disability.  The Veteran contends that he incurred a left ankle disability during active service and experienced continuous left ankle disability since his service separation.  The record evidence does not support these assertions.  It shows instead that the Veteran does not experience any current left ankle disability which could be attributed to active service.  Although the Board notes initially that certain of the Veteran's service treatment records were missing and not available for review, the available service treatment records do not indicate that he complained of or was treated for a left ankle disability at any time during his active service.  The Board acknowledges that the lack of in-service complaints or treatment does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service also does not indicate that the Veteran has complained of or been treated for a left ankle disability at any time since his service separation.  The Board finds it especially persuasive that, despite being seen for multiple VA examinations in August 2008, February 2010, and February 2012, the Veteran did not report - and the VA examiners who saw him did not indicate - any relevant medical history of a left ankle disability which was attributable to active service.  The Veteran testified before the Board in September 2011 that he injured his left ankle following a motor vehicle accident while on active service in the USAR in July 1995.  See Board hearing transcript dated September 21, 2011, at pp. 7-11.  A review of a DA Form 2173, "Statement Of Medical Condition And Duty Status," dated on July 19, 1995, and included in the Veteran's available service treatment records does not support his assertions concerning an in-service left ankle injury following a motor vehicle accident, however.  This form indicates that, following a motor vehicle accident on July 19, 1995, the Veteran experienced right shoulder, right wrist, and right hand pain.  It also indicates that the Veteran experienced cervical and upper back strain following this accident.  There is no indication on this form that the Veteran's injuries following this accident included a left ankle disability.  Thus, the Board finds that the Veteran's assertions that he injured his left ankle and experienced continuous left ankle disability following an in-service motor vehicle accident in July 1995 are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that, in determining credibility of statements submitted by Veteran, Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a left ankle disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a left ankle disability at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a left ankle disability is not warranted.

The Board finally finds that service connection for left ankle arthritis also is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  There is no evidence that the Veteran experienced left ankle arthritis during active service or within the first post-service year (i.e., by February 2006) such that service connection is warranted for this disability on a presumptive basis as a chronic disease.  Id.  Instead, as noted above, there is no indication that the Veteran complained of or was treated for a left ankle disability, to include arthritis, at any time since his separation from service.  Thus, the Board finds that service connection for left ankle arthritis is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498.  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a left ankle disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left ankle after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left ankle disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left ankle disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his left ankle disability began following an in-service motor vehicle accident in July 1995, as noted above, in the more contemporaneous medical history he gave at the time of the motor vehicle accident, he denied any history or complaints of symptoms of a left ankle injury or continuous left ankle disability.  Specifically, the service treatment records dated at the time of the Veteran's in-service motor vehicle accident in July 1995 reflect that the Veteran was examined and his left ankle was not injured.  His in-service history of symptoms at the time of the July 1995 motor vehicle accident is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As also noted above, the post-service medical evidence does not reflect complaints or treatment related to a left ankle disability at any time following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a low back injury, radiculopathy of the right lower extremity associated with the low back injury, cervical spondylosis and disc disease, radiculopathy of the right upper extremity associated with the low back injury, degenerative changes of the right acromioclavicular joint, right hand arthritis, and degenerative joint disease of the right wrist and right knee.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left ankle.  The Board also finds it significant that the Veteran attributed all of these disabilities to the same in-service motor vehicle accident in July 1995 in which he alleged that he injured his left ankle.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment at any time after service, his previous statements made for treatment purposes, and the record evidence showing no left ankle disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a left ankle disability is denied.

REMAND

The Veteran also contends that he incurred a left knee disability during active service.  Unfortunately, and although any additional delay is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that, in its January 2012 remand, it requested that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his left knee disability.  See Board remand dated January 13, 2012, at pp. 8-9.  The Board asked the VA examiner to opine whether it was at least as likely as not (i.e., a 50 percent or greater probability) that any current left knee disability was related etiologically to the Veteran's active service, including an injury in July 1997 when he hit his left knee on a door.  Id.  The Board emphasized that, given the lack of service treatment records, the VA examiner "must consider lay statements as to the in-service incurrence of any injury and the continuity of symptomatology since service."  Id., at pp. 9 (citation omitted).

The AOJ properly requested that the VA examiner provide the requested opinion concerning the etiology of the Veteran's left knee disability when it prepared a VA examination request later in January 2012.  Unfortunately, a review of the Veteran's February 2012 VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) shows that the VA clinician who conducted this examination did not provide the requested opinion concerning the contended etiological relationship between the Veteran's left knee disability (which was diagnosed as arthralgia) and active service.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the February 2012 VA knee and lower leg conditions DBQ, the Board finds that the VA clinician who conducted this examination must provide the requested opinion concerning the etiology of the Veteran's left knee disability in order for this examination report to be considered adequate for VA purposes.  Thus, on remand, the February 2012 VA knee and lower leg conditions DBQ should be returned to the clinician who completed it for an addendum in which he provides the requested opinion concerning the Veteran's left knee disability.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in December 2012 without complying with the January 2012 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Jackson, Mississippi, and request that the VA clinician who conducted the Veteran's February 4, 2012, VA knee and lower leg conditions DBQ provide an addendum to this examination report.  In the addendum, this VA clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee arthralgia is related to active service or any incident of service, to include a July 1997 injury when the Veteran hit his left knee on a door.  A complete rationale must be provided for any opinions expressed.  If any opinion cannot be provided without resorting to speculation, then the clinician should explain why.

The clinician is advised that most of the Veteran's service treatment records are missing and not available for review.  The clinician also is advised that the Veteran contends that he hit his left knee on a door in July 1997 and experienced continuous left knee disability since this injury.  The clinician finally is advised that the lack of contemporaneous service treatment records showing complaints of or treatment for a claimed disability is not persuasive evidence that such did not occur in service.

2.  If, and only if, the VA clinician who conducted the Veteran's February 4, 2012, VA knee and lower leg conditions DBQ is not available, then schedule the Veteran for appropriate examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any left knee disability/ies currently experienced by the Veteran.  All appropriate testing should be conducted.  Based on a review of the claims file and the Veteran's statements regarding his claimed disability, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service, to include a July 1997 injury when the Veteran hit his left knee on a door.  A complete rationale must be provided for any opinions expressed.  If any opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that most of the Veteran's service treatment records are missing and not available for review.  The examiner also is advised that the Veteran contends that he hit his left knee on a door in July 1997 and experienced continuous left knee disability since this injury.  The examiner finally is advised that the lack of contemporaneous service treatment records showing complaints of or treatment for a claimed disability is not persuasive evidence that such did not occur in service.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


